
	

114 HR 220 IH: Veterans Dependents’ Parity Act
U.S. House of Representatives
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 220
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2015
			Mr. Fortenberry introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to increase the maximum age for children eligible for
			 medical care under the CHAMPVA program.
	
	
 1.Short titleThis Act may be cited as the Veterans Dependents’ Parity Act. 2.Increase of maximum age for children eligible for medical care under CHAMPVA program (a)IncreaseSubsection (c) of section 1781 of title 38, United States Code, is amended to read as follows:
				
					(c)
 (1)Notwithstanding clauses (i) and (iii) of section 101(4)(A) of this title, for purposes of this section, a child who is eligible for benefits under subsection (a) shall be eligible for benefits under this section until the child’s 26th birthday, regardless of the marital status of the child or whether the child is pursuing a full-time course of instruction at an educational institution.
 (2)This subsection shall not be construed to limit eligibility for coverage of a child described in section 101(4)(A)(ii) of this title..
 (b)Effective dateSuch subsection, as so amended, shall apply with respect to medical care provided on or after the date of the enactment of this Act.
			
